772 F.2d 905
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WALTER CALLIHAN, PLAINTIFF-APPELLANT,v.EASTERN PRODUCTION CREDIT ASSOCIATION; FIRST AND PEOPLESBANK, RUSSELL, KENTUCKY; JUDGE FREDERICK WARREN;COMMONWEALTH OF KENTUCKY; JUDGE RETIREMENT AND REMOVALBOARD; KENTUCKY BAR ASOCIATION; AND CHESAPEAKE AND OHIORAILROAD COMPANY, DEFENDANTS-APPELLEES.
NO. 84-5999
United States Court of Appeals, Sixth Circuit.
8/23/85

E.D.Ky.
APPEAL DISMISSED
ORDER
BEFORE:  MERRITT, MARTIN and CONTIE, Circuit Judges.


1
On February 16, 1982, this pro se appellant filed a complaint in district court, alleging that each of the defendants had perpetrated some improper action(s) against him.  The district court's liberal construction of the complaint failed to establish that the district court had jurisdiction or to reserve any of appellant's claims except that against the Chesapeake and Ohio Railroad.  Consequently, in the order of October 2, 1984, each of the other defendants were granted their motions for summary judgment or to dismiss, either because of their respective immunities or because of lack of diversity for federal jurisdiction.


2
Appellant appealed from that portion of the district court order that dismissed Judge Frederick Warren as a defendant.


3
The order of October 2, 1984 disposed of fewer than all the claims involved in the action.  The district court did not expressly determine that there is no just reason for the delay and did not direct entry of a final judgment as required by Rule 54(b), Federal Rules of Civil Procedure.  Therefore, the order of October 2, 1984 is not final and appealable.  McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); Oak Construction Company v. Huron Cement Company, 475 F.2d 1220 (6th Cir. 1973).  The final decision of the district court has not been entered during the pendency of this appeal; therefore, this Court lacks jurisdiction.  Gillis v. Department of Health and Human Services, 759 F.2d 565 (6th Cir. 1985).


4
For the foregoing reasons, it is ORDERED that the appeal be and hereby is dismissed.